                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re: Megan A. Gary                          )
                                              )             Case No. 19-43595-659
                                              )             Chapter 13
SSN: XXX-XX-7050                              )             Hearing Date: August 1, 2019
                                              )             Hearing Time: 10:00AM
Debtor(s)                                     )             Hearing Loc: St Louis, 7 North
                                              )

                                 FIRST CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                 X Included
                                                                        Not Included


Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $760.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                                  6 months



3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT




 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which
 the Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING



                                                2
 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                MONTHLY PAYMENT




 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
                                                                         Debtor


 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE




3.4     Attorney Fees. Pay Debtor's attorney $1,600.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
                                                    48 months                 0.00%


 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 6.75% interest:

 CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
 Chrysler Capital        $29,792.04                  60 months                $35,1 84.63




                                               3
 (C) Secured claims subject to modification. Pay all other secured claims the fair market
 value of the collateral, as of the date the petition was filed, in equal monthly payments over
 the period set forth below with 6.75% interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid
 over the plan length.

 CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST


 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified
 below:

 CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE




 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7    Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                               4
 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                         TOTAL AMOUNT DUE
 Missouri Dept. of Revenue                  $86.00
 Missouri Dept. of Revenue                 $1,076.28

 3.9      Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $55,860.40. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     □ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

 CREDITOR                    COLLATERAL


 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:

 CREDITOR                    CONTRACT/LEASE
 Acceptance Now                Contract
 National Rent-to-Own          Contract
 Progressive Leasing           Contract


Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

                                                 5
4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1    Debtor will report any settlement or liquidation of pending claim to trustee and that
liquidation guarantee may be revisited at this time.

5.2
      _________________________________________________________________________
_______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:7/5/2019           DEBTOR: /s/ Megan A. Gary
                                          Megan Gary

DATE:________           DEBTOR:__________________________


DATE: 7/5/2019         ATTORNEY: /s/ Jack J Adams
                                 Jack J Adams #37791MO #37791
                                 Attorney for Debtor(s)
                                 1 Mid Rivers Mall Dr., Suite 200
                                 St. Peters, MO 63376
                                                  6
                                      Ph: 636-397-4744 fax 636-397-3978
                                      Contact@thinkadamslaw.com

                               CERTIFICATION OF SERVICE

I.      I certify that a true and correct copy of the foregoing document was filed electronically
on July 6, 2019 with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's
Electronic Mail Notice List.


II.     I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed on the Court's Manual
Notice List and listed below on July 6, 2019:


       Ad Astra Recovery
       7330 West 33rd Street North
       Suite 118
       Wichita, KS 67205

       Ad Astra Recovery
       7330 W 33rd St N Ste 118
       Wichita, KS 67205

       Capital One
       Attn: Bankruptcy
       Po Box 30285
       Salt Lake City, UT 84130

       Capital One
       Po Box 30281
       Salt Lake City, UT 84130

       Chrysler Capital
       PO Box 961275
       Fort Worth, TX 76161

       Convergent Outsourcing, Inc.
       Attn: Bankruptcy
       Po Box 9004
       Renton, WA 98057

       Convergent Outsourcing, Inc.
       800 Sw 39th St
       Renton, WA 98057


       Credit One Bank
       Attn: Bankruptcy Department
                                                  7
Po Box 98873
Las Vegas, NV 89193

Credit One Bank
Po Box 98875
Las Vegas, NV 89193

FedLoan Servicing
Attn: Bankruptcy
Po Box 69184
Harrisburg, PA 17106

FedLoan Servicing
Pob 60610
Harrisburg, PA 17106

Fingerhut
Attn: Bankruptcy
Po Box 1250
Saint Cloud, MN 56395

Fingerhut
6250 Ridgewood Rd
Saint Cloud, MN 56303

I C System Inc
Attn: Bankruptcy
Po Box 64378
St Paul, MN 55164

I C System Inc
Po Box 64378
Saint Paul, MN 55164

Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108

Midland Funding
320 East Big Beaver
Troy, MI 48083

Synerprise Consulting Services, Inc
Attn: Bankruptcy
5651 Broadmoor St
Mission, KS 66202



Synerprise Consulting Services, Inc
5651 Broadmoor
                                      8
Mission, KS 66202

Wells Fargo Dealer Services
Attn: Bankruptcy
Po Box 19657
Irvine, CA 92623

Wells Fargo Dealer Services
Po Box 10709
Raleigh, NC 27605

                                  /s/ Susan W Shannon
                                  Susan W Shannon, BK Paralegal




                              9
